Exhibit 10.iii.c

AMENDED AND RESTATED

SENIOR MANAGEMENT SEVERANCE AND CHANGE IN CONTROL AGREEMENT

This Amended and Restated Senior Management Severance and Change in Control
Agreement (“Agreement”) is made and entered into effective as of             
day of                     , 2008 (“Agreement Date”) between THE MOSAIC COMPANY
(the “Company”), having its principal place of business in Minnesota, and [Name
of Employee] (“Employee”), a resident of [City of Employee’s Residence],
Minnesota, for the purpose of providing for certain benefits in the event of
termination of Employee’s employment by the Company without Cause or by Employee
for Good Reason, according to the terms, conditions, and obligations set forth
below.

RECITALS

WHEREAS, the Company has employed Employee as [Employee’s Corporate Title] and
Employee desires to serve in that capacity;

WHEREAS, Employee is a key member of the management of the Company and is
expected to devote substantial skill and effort to the affairs of the Company,
and the Company desires to recognize the significant personal contribution that
Employee makes and is expected to continue to make to further the best interests
of the Company and its shareholders;

WHEREAS, as a further term and condition of Employee’s employment, the Company
desires to provide Employee the opportunity to receive certain benefits upon
termination of Employee’s employment by the Company without Cause or by Employee
for Good Reason, according to the terms, conditions, and obligations set forth
below;

WHEREAS, it is desirable and in the best interests of the Company and its
shareholders to continue to obtain the benefits of Employee’s services and
attention to the affairs of the Company. It is desirable and in the best
interests of the Company and its shareholders to provide inducement for Employee
(1) to remain in the service of the Company in the event of any proposed or
anticipated change in control of the Company and (2) to remain in the service of
the Company in order to facilitate an orderly transition in the event of a
change in control of the Company;

WHEREAS, it is desirable and in the best interests of the Company and its
shareholders that Employee be in a position to make judgments and advise the
Company with respect to proposed changes in control of the Company without
regard to the possibility that Employee’s employment may be terminated without
compensation in the event of certain changes in control of the Company;

WHEREAS, Employee understands that Employee’s receipt of the benefits provided
for in this Agreement depends on, among other things, Employee’s willingness to
execute a General Release of Claims in favor of the Company upon termination and
to agree to and abide by the non-disclosure, non-competition, and
non-solicitation covenants contained in this Agreement;

WHEREAS, the Company and Employee are parties to a Senior Management Severance
Agreement dated effective as of August 1, 2005 (the “Prior Agreement”) and wish
to amend and modify such Prior Agreement as set forth in this amended and
restated Agreement;



--------------------------------------------------------------------------------

WHEREAS, it is desirable and in the best interests of the Company and its
shareholders to protect confidential, proprietary and trade secret information
of the Company, to prevent unfair competition by former executives of the
Company following separation of their employment with the Company and to secure
cooperation from former executives with respect to matters related to their
employment with the Company; and

WHEREAS, Employee understands that nothing in this Agreement limits the
Company’s right to terminate Employee’s employment at any time and for any
reason.

NOW THEREFORE, in consideration of Employee’s employment with the Company and
the foregoing premises, the mutual covenants set forth below, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Employee and the Company agree as follows:

AGREEMENT

1. Limited Right to Certain Benefits upon Termination. Nothing in this Agreement
guarantees Employee continued employment with the Company or otherwise limits
the Company’s right to terminate Employee’s employment at any time and for any
reason. In the event of termination of Employee’s employment by the Company
without Cause or by Employee for Good Reason (as each term is defined below),
however, Employee shall be eligible to receive certain benefits upon
satisfaction of certain conditions, as set forth in this Agreement below. Such
benefits are not available to Employee under this Agreement in the event of a
termination by the Company with Cause, by the Employee without Good Reason, or
due to the Employee’s death or disability.

2. Termination by Company for “Cause.” In the event the Company terminates
Employee’s employment for Cause, the Company’s obligations to Employee hereunder
shall terminate, except as to amounts already earned by but unpaid to Employee
as of the effective date of termination. Employee’s continuing obligations to
the Company under this Agreement, however, shall remain in full force and
effect, including without limitation with respect to non-disclosure,
non-competition, and non-solicitation. For purposes of this Agreement, Cause
means a good faith determination by the Company of an act or omission by
Employee amounting to:

 

  (i) a material breach of any of Employee’s obligations to the Company under
the terms of this Agreement;

 

  (ii) the gross neglect or willful failure or refusal of Employee to perform
the duties of Employee’s position or such other duties reasonably assigned to
Employee by the Company;

 

  (iii) any act of personal dishonesty taken by Employee and intended to result
in substantial personal enrichment of Employee at the expense of the Company;

 

  (iv) any willful or intentional act that could reasonably be expected to
injure the reputation, business, or business relationships of the Company or
Employee’s reputation or business relationships;

 

2



--------------------------------------------------------------------------------

  (v) perpetration of an intentional and knowing fraud against or affecting the
Company or any customer, supplier, client, agent, or employee thereof; or

 

  (vi) conviction (including conviction on a nolo contendere, no contest, or
similar plea) of a felony or any crime involving fraud, dishonesty, or moral
turpitude.

3. Termination by the Company Due To Employee’s Death or Disability. Employee’s
employment shall terminate immediately upon Employee’s death or upon a finding
and declaration by the Company, determined in good faith and subject to
applicable law, that Employee is unable to carry out Employee’s essential job
functions to any substantial degree by reason of illness or disability. In
either such case, the Company’s obligations to Employee hereunder shall
terminate, except as to amounts already earned by but unpaid to Employee, as of
the effective date of termination. Employee’s continuing obligations to the
Company under this Agreement, however, shall remain in full force and effect,
including without limitation with respect to non-disclosure, non-competition,
and non-solicitation.

4. Termination by the Company without Cause. The Company may elect to terminate
Employee’s employment without Cause at any time, with or without prior notice to
Employee, in which case Employee shall receive amounts already earned by but
unpaid to Employee as of the effective date of termination and be eligible for
the following additional benefits:

 

  (a) Employee shall be eligible to receive an amount equal to one times
Employee’s annual base salary in effect as of the date of termination ;
provided, however, that if the effective date of termination by the Company
without Cause occurs (i) upon, or within two years after, the occurrence of a
Change in Control of the Company (as defined in Section 7 below), or (ii) at the
time of, or following, the entry by the Company into a definitive agreement or
plan for a Change in Control of the nature set forth in Section 7(b), (c) or
(e) below that occurs within six months after the effective date of such
termination, then such amount shall be equal to two times Employee’s annual base
salary. Any amounts payable hereunder will be subject to required withholdings,
deductions, and tax reporting requirements.

 

  (b) Employee shall be eligible to receive a payout equal to Employee’s annual
target bonus established for the bonus year in which Employee’s date of
termination is effective; provided, however, that if the effective date of
termination by the Company without Cause occurs (i) upon, or within two years
after, the occurrence of a Change in Control of the Company (as defined in
Section 7 below), or (ii) at the time of, or following, the entry by the Company
into a definitive agreement or plan for a Change in Control of the nature set
forth in Section 7(b), (c) or (e) below that occurs within six months after the
effective date of such termination, then such payout shall be equal to two times
Employee’s annual target bonus. Any amounts payable hereunder will be subject to
any required withholdings, deductions, and tax reporting requirements.

 

3



--------------------------------------------------------------------------------

  (c) If Employee is participating in any Company-provided group health and/or
dental plan as of the effective date of termination of employment, and if
Employee elects continued coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1986, as amended, or similar state law (“COBRA”), the
Company will, upon request of Employee, reimburse Employee for a portion of the
premium costs to continue coverage under its medical and/or dental plans equal
to the portion the Company would pay for such coverage as if Employee were an
active employee, from the date of termination until (i) twelve (12) months
following the date of termination or (ii) eighteen (18) months following the
date of termination if the effective date of termination by the Company without
Cause occurs (A) upon, or within two years after, the occurrence of a Change in
Control of the Company (as defined in Section 7 below or (B) at the time of, or
following, the entry by the Company into a definitive agreement or plan for a
Change in Control of the nature set forth in Section 7(b), (c) or (e) below that
occurs within six months after the effective date of such termination);
provided, however, that in no case shall such reimbursement of premiums continue
after the date on which COBRA coverage is no longer available to Employee.
Employee must timely elect coverage and satisfy all enrollment and payment
procedures established by Company as a prerequisite to reimbursement of premiums
for the continuation of coverage under this Section 4(c).

 

  (d) If Employee was employed by the Company for three months or more during
the fiscal year in which the termination of employment is effective, the Company
will pay to Employee a pro rata portion (based on the number of calendar days of
employment during such fiscal year) of any annual bonus that would have been
payable to Employee for such fiscal year based on actual performance under the
Management Incentive Plan (or a successor to such plan) determined upon
completion of the fiscal year as if Employee had been in the employ of the
Company for the full fiscal year. No annual bonus shall be payable to Employee
with respect to any fiscal year in which Employee was employed by the Company
for less than three months.

 

  (e) The Company will pay Employee any unused earned vacation as of the date of
Employee’s termination of employment, in accordance with the policies and
practices of the Company in effect from time to time.

 

  (f) The Company will offer Employee executive level outplacement services
commensurate with Employee’s position and experience for a period no longer than
twelve (12) months following Employee’s termination of employment or until
Employee finds new employment, whichever occurs first. The cost of outplacement
services furnished will be capped at a maximum of $25,000. Cash will not be paid
in lieu of outplacement services. Employee shall be responsible for any
individual tax consequences, if any, relating to the provision of these
services.

 

  (g)

The amount of any severance payable to Employee under Section 4 shall be reduced
on a dollar-for-dollar basis by the amount of any other compensation or

 

4



--------------------------------------------------------------------------------

 

remuneration Employee receives from Company for work performed as an employee,
independent contractor, or consultant during the twelve (12) months following
Employee’s termination of employment, and by any other compensation to which
Employee may be entitled under any other severance plan or program of the
Company.

 

  (h) Except where payment must be delayed (as provided under Section 4(i)),
payments (such as a payment made upon involuntary termination under the two
times pay exception under Section 409A of the Internal Revenue Code of 1986, as
amended, and any regulations, rules, or guidance thereunder (the “Code”)) shall
be made on the date provided under this Section 4(h). The Company shall pay
Employee the Employee’s annual base salary under Section 4(a) on the date that
is sixty (60) days after the date of Employee’s termination of employment. The
Company shall pay Employee the Employee’s bonuses under Section 4(b) and
Section 4(d) during the calendar year after the end of the fiscal year to which
the bonuses relate at the same time as other salaried employees are paid their
bonuses. The Company shall reimburse Employee’s premiums as provided under
Section 4(c) and pay Employee’s reasonable outplacement costs as provided under
Section 4(f) beginning as of the date of Employee’s termination of employment.
Notwithstanding the foregoing, the Company is not required to make any payments
due on or after the date that is sixty (60) days after the date of Employee’s
termination of employment unless by that date Employee has signed, provided to
the Company, and not rescinded a General Release of Claims in favor of the
Company attached as Exhibit A (and the rescission period has expired). In
addition, each payment by the Company made on and after the date of Employee’s
termination of employment is conditioned upon (i) Employee cooperating with the
transition of Employee’s duties and responsibilities for the Company, and
(ii) Employee continuing to abide by all of Employee’s obligations to the
Company, including without limitation the non-disclosure, non-competition, and
non-solicitation covenants contained in Section 8 of this Agreement. For
purposes of this Agreement, termination of employment shall mean a separation
from service as defined under Section 409A of the Code.

 

  (i) Notwithstanding anything in this Agreement to the contrary, if Employee is
a specified employee (as defined under Section 409A of the Code) at the time of
Employee’s termination of employment, to the extent payments under Section 4 are
subject to Section 409A of the Code, the payments shall be made as of the later
of (i) the date of payment provided for in Section 4(h), or (ii) the first day
of the seventh month following the date of Employee’s termination of employment.

5. Termination by the Employee with “Good Reason.” Employee may terminate
Employee’s employment with the Company for “Good Reason,” which, for purposes of
this Agreement shall mean:

 

  (a) Employee receives a material demotion in status or duties; or

 

5



--------------------------------------------------------------------------------

  (b) any requirement by the Company that Employee move his regular office to a
location more than 50 miles from Employee’s Company office as of the Agreement
Date.

Good Reason shall not exist if (i) Employee expressly consents to such event in
writing, (ii) Employee fails to object in writing to such event within sixty
(60) days of its effective date, or (iii) Employee objects in writing to such
event within sixty (60) days of its effective date but the Company cures such
event within thirty (30) days after written notice from Employee. The written
notice must describe the basis for Employee’s claim of Good Reason and identify
what reasonable actions would be required to cure such Good Reason. Employee
agrees to continue to perform the duties of Employee’s position and to otherwise
cooperate with the Company throughout this entire notice period. If Good Reason
is not cured by the Company and Employee then terminates employment effective
within thirty (30) days following the expiration of the Company’s cure period,
Employee shall receive amounts already earned by but unpaid to Employee as of
the effective date of termination and be paid or reimbursed for additional
benefits in the same manner as set forth in Sections 4(a) through 4(i) above.

6. Termination by Employee without Good Reason. Employee may elect to terminate
Employee’s employment at any time and for any reason, upon thirty (30) days’
prior written notice to the Company. Employee agrees to continue to perform the
duties of Employee’s position and to otherwise cooperate with the Company
throughout this entire notice period. The Company may, however, upon receiving
such notice of termination, elect to make the termination effective at any
earlier time during the notice period. In either case if such termination is
without Good Reason, salary and benefits shall be paid to Employee through
Employee’s effective termination date only, and the Company shall have no
further obligation to Employee. Employee’s continuing obligations to the Company
under this Agreement, however, shall remain in full force and effect, including
without limitation with respect to non-disclosure, non-competition, and
non-solicitation.

7. Effect of a Change in Control on Equity. Upon a Change in Control of the
Company, all unvested outstanding stock options, restricted stock, restricted
stock units, or similar equity based awards granted to Employee shall
immediately vest without any further act or requirement of Employee.
Notwithstanding anything herein stated, no Change in Control shall occur under
subparagraph (a), (b) or (c) of this Section 7 as long as Cargill, Incorporated
(“Cargill”), whether directly or indirectly through one or more Cargill
Subsidiaries, beneficially owns (as defined in Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended, (the “Exchange Act”)), a majority
of the voting power of the outstanding shares of all classes and series of
capital stock of the Company entitled to vote in the general election of
directors of the Company, voting together as a single class (the “Voting
Stock”), or more than 50% of the voting power of the then outstanding shares of
voting stock (or comparable voting equity interests) of the surviving or
acquiring corporation or other entity resulting from a Business Combination
described in subparagraph (c) or a direct or indirect parent entity of the
surviving or acquiring corporation or other entity. Except as provided in the
immediately preceding sentence, a “Change in Control” shall occur when

 

  (a) a majority of the directors of the Company shall be persons other than
persons

 

6



--------------------------------------------------------------------------------

  (i) for whose election proxies shall have been solicited by the Board of
Directors of the Company or

 

  (ii) who are then serving as directors appointed by the Board of Directors to
fill vacancies on the Board of Directors caused by death or resignation (but not
by removal) or to fill newly-created directorships,

 

  (b) 50% or more of the voting power of the outstanding Voting Stock of the
Company is acquired or beneficially owned by any person, entity or group (within
the meaning of Section 13d(3) or 14(d)(2) of the Exchange Act) that is
unaffiliated with Cargill other than (i) an entity in connection with a Business
Combination in which clauses (x) and (y) of subparagraph (c) apply or (ii) a
licensed broker/dealer or licensed underwriter who purchases shares of Voting
Stock pursuant to an underwritten public offering solely for the purpose of
resale to the public,

 

  (c) the consummation of a merger or consolidation of the Company with or into
another entity, a sale or other disposition (in one transaction or a series of
transactions) of all or substantially all of the Company’s assets or a similar
business combination (each, a “Business Combination”), in each case unless,
immediately following such Business Combination, (x) all or substantially all of
the beneficial owners of the Company’s Voting Stock immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of
the voting power of the then outstanding shares of voting stock (or comparable
voting equity interests) of the surviving or acquiring entity resulting from
such Business Combination (including such beneficial ownership of an entity
that, as a result of such transaction, owns the Company or all or substantially
all of the Company’s assets either directly or through one of more
subsidiaries), in substantially the same proportions (as compared to the other
beneficial owners of the Company’s Voting Stock immediately prior to such
Business Combination) as their beneficial ownership of the Company’s Voting
Stock immediately prior to such Business Combination, and (y) no person, entity
or group that is unaffiliated with Cargill beneficially owns, directly or
indirectly, 50% or more of the voting power of the outstanding voting stock (or
comparable equity interests) of the surviving or acquiring entity (other than a
direct or indirect parent entity of the surviving or acquiring entity, that,
after giving effect to the Business Combination, beneficially owns, directly or
indirectly, 100% of the outstanding voting stock (or comparable equity
interests) of the surviving or acquiring entity),

 

  (d) Cargill and/or one or more of the Cargill Subsidiaries or other affiliates
of Cargill (together, the “Cargill Group”) acquires, in one or more transactions
(and whether by means of a merger, consolidation, tender offer, stock sale or
otherwise), beneficial ownership of outstanding shares of Voting Stock that it
does not currently beneficially own such that the Cargill Group’s aggregate
beneficial ownership of the Company’s outstanding Voting Stock (excluding
beneficial ownership of Voting Stock by any of the Company’s subsidiaries) is at
least 90% of the voting power of the Company’s outstanding Voting Stock, or

 

7



--------------------------------------------------------------------------------

  (e) approval by the shareholders of a definitive agreement or plan to
liquidate or dissolve the Company.

For purposes of this Section 7, a Cargill Subsidiary shall include any
corporation, limited liability company or other entity, a majority of the voting
power of the then outstanding shares of voting stock (or comparable voting
equity interests) entitled to vote in the general election of directors (or
persons filling similar governing positions in non-corporate entities) of which
is beneficially owned by Cargill directly or indirectly through one or more
Cargill Subsidiaries, provided that for purposes of this definition, neither the
Company nor any subsidiary of the Company shall be deemed to be a Cargill
Subsidiary. For purposes of this Section 7, an affiliate of Cargill is a person
or entity directly, or indirectly through one or more intermediaries,
controlling, controlled by, or under common control with, Cargill. For purposes
of clarity and notwithstanding anything to the contrary in this Section 7,
nothing herein shall be construed as constituting a Change in Control if Cargill
and/or its affiliates sells or distributes shares of Voting Stock of the Company
beneficially owned by such entities to Cargill’s stockholders, provided that no
single person, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) becomes a beneficial owner of 50% or more of the
voting power of the outstanding Voting Stock of the Company as a result of the
sale or distribution.

8. Non-Disclosure, Non-Solicitation, and Non-Competition Covenants. In
consideration of the opportunity to receive certain benefits in the event of
termination of employment by the Company without Cause, Employee agrees, both
during Employee’s employment and following termination of this Agreement or
termination of Employee’s employment by either party, at any time, for any
reason, as follows:

 

  (a) Non-Disclosure.

 

  (i) Employee acknowledges that Employee has received and will continue to
receive access to confidential and proprietary business information or trade
secrets (“Confidential Information”) about the Company, that this information
was obtained by the Company at great expense and is reasonably protected by the
Company from unauthorized disclosure, and that Employee’s possession of this
special knowledge is due solely to Employee’s employment with the Company. In
recognition of the foregoing, Employee will not at any time during employment or
following termination of employment for any reason, disclose, use or otherwise
make available to any third party any Confidential Information relating to the
Company’s business, including its products, production methods, and development;
manufacturing and business methods and techniques; trade secrets, data,
specifications, developments, inventions, engineering and research activity;
marketing and sales strategies, information and techniques; long and short term
plans; current and prospective dealer, customer, vendor, supplier and
distributor lists, contacts and information; financial, personnel and
information system information; and any other information concerning the
business of the Company which is not disclosed to the general public or known in
the industry, except for disclosure necessary in the course of Employee’s
duties.

 

8



--------------------------------------------------------------------------------

  (ii) Upon termination of employment with the Company, Employee shall deliver
to a designated Company representative all records, documents, hardware,
software, and all other Company property and all copies thereof in Employee’s
possession. Employee acknowledges and agrees that all such materials are the
sole property of the Company and that Employee will certify in writing to the
Company at the time of termination that Employee has complied with this
obligation.

 

  (b) Non-Solicitation.

 

  (i) Employee specifically acknowledges that the Confidential Information
described in this Section 8 includes confidential data pertaining to current and
prospective customers and dealers of the Company, that such data is a valuable
and unique asset of the Company’s business and that the success or failure of
the Company’s specialized business is dependent in large part upon the Company’s
ability to establish and maintain close and continuing personal contacts and
working relationships with such customers and dealers and to develop proposals
which are specifically designed to meet the requirements of such customers and
dealers. Therefore, during Employee’s employment with the Company and for the
twelve (12) months following termination of employment for any reason, Employee
agrees that Employee will not, except on behalf of the Company or with the
Company’s express written consent, solicit, either directly or indirectly, on
his own behalf or on behalf of any other person or entity with respect to any
similar or competitive products or services, any such customers and dealers with
whom Employee had contact or supervisor responsibility during the twenty-four
(24) months preceding Employee’s termination of employment or about which
Employee received or had access to Confidential Information.

 

  (ii) Employee specifically acknowledges that the Confidential Information
described in this Section 8 also includes confidential data pertaining to
current and prospective employees and agents of the Company, and Employee
further agrees that during Employee’s employment with the Company and for the
twelve (12) months following termination of employment for any reason, Employee
will not directly or indirectly solicit, on his own behalf or on behalf of any
other person or entity, the services of any person who is an employee or agent
of the Company or solicit any of the Company’s employees or agents to terminate
their employment or agency with the Company, except with the Company’s express
written consent.

 

  (iii)

Employee specifically acknowledges that the Confidential Information described
in this Section 8 also includes confidential data pertaining to

 

9



--------------------------------------------------------------------------------

 

current and prospective vendors and suppliers of the Company, and Employee
agrees that during Employee’s employment with the Company and for the twelve
(12) months following termination of employment for any reason, Employee will
not directly or indirectly solicit, on his own behalf or on behalf of any other
person or entity, any Company vendor or supplier for the purpose of either
providing products or services to a business competitive with that of the
Company, as described in Section 8(c)(i), or terminating or materially changing
such vendor’s or supplier’s relationship or agency with the Company.

 

  (iv) Employee further agrees that, during Employee’s employment with the
Company and for the twelve (12) months following termination of employment for
any reason, Employee will do nothing to interfere with any of the Company’s
business relationships.

 

  (c) Non-Competition.

 

  (i) Employee covenants and agrees that during Employee’s employment with the
Company and for the twelve (12) months following termination of employment for
any reason, he will not, in any geographic market in which Employee worked on
behalf of the Company during the twenty-four (24) months preceding termination
of employment for any reason, engage in or carry on, directly or indirectly, as
an owner, employee, agent, associate, consultant or in any other capacity, a
business competitive with that conducted by the Company. A “business competitive
with that conducted by the Company” shall mean any business or activity involved
in the design, development, manufacture, sale, marketing, production,
distribution, or servicing of phosphate, potash, nitrogen, fertilizer, or crop
nutrition products, or any other significant business in which the Company is
engaged in or preparing to engage in as of the date of Employee’s termination of
employment. To “engage in or carry on” shall mean to have ownership in such
business (excluding ownership of up to 1% of the outstanding shares of a
publicly-traded company) or to consult, work in, direct or have responsibility
for any area of such business, including but not limited to the following areas:
operations, sales, marketing, manufacturing, procurement or sourcing,
purchasing, customer service, distribution, product planning, research, design
or development.

 

  (ii) During Employee’s employment with the Company and for the twelve
(12) months following termination of employment for any reason, Employee
certifies and agrees that he will notify the CEO/President of the Company of his
employment or other affiliation with any potentially competitive business or
entity prior to the commencement of such employment or affiliation. Employee may
make a written request to the CEO/President for modification of this
non-competition covenant; the CEO/President will determine, in his sole
discretion, if the requested modification will be harmful to the Company’s
business interests; and the CEO/President will notify Employee in writing of the
terms of any permitted modification or of the rejection of the requested
modification.

 

10



--------------------------------------------------------------------------------

For purposes of this Section 8, the Company shall include any existing or future
subsidiaries of the Company. A subsidiary of the Company shall include a
corporation, limited liability company or other entity, a majority of the voting
power, the then outstanding shares (or a comparable voting equity interests)
entitled to vote in the general election of directors (or persons filling
similar governing positions in non-corporate entities) of which is owned by the
Company directly or indirectly or individually through another subsidiary of the
Company.

9. Company Remedies. Employee acknowledges and agrees that the restrictions and
agreements contained in this Agreement are reasonable and necessary to protect
the legitimate interests of the Company, that the services to be rendered by
Employee as an employee of the Company are of a special, unique and
extraordinary character, that it would be difficult to replace such services and
that any violation of Section 8 of this Agreement would be highly injurious to
the Company, that Employee’s violation of any provision of Section 8 of this
Agreement would cause the Company irreparable harm that would not be adequately
compensated by monetary damages and that the remedy at law for any breach of any
of the provisions of Section 8 will be inadequate. Employee further acknowledges
that Employee has requested, or has had the opportunity to request, that legal
counsel review this Agreement, and having exhausted such right, agrees to the
terms herein without reservation. Accordingly, Employee specifically agrees that
the Company shall be entitled, in addition to any remedy at law or in equity, to
preliminary and permanent injunctive relief and specific performance for any
actual or threatened violation of this Agreement and to enforce the provisions
of Section 8 of this Agreement, and that such relief may be granted without the
necessity of proving actual damages and without the necessity of posting any
bond. This provision with respect to injunctive relief shall not, however,
diminish the right to claim and recover damages, or to seek and obtain any other
relief available to it at law or in equity, in addition to injunctive relief.

10. Governing Law. This Agreement shall be governed by and construed under
Minnesota law, without regard to its conflict of laws principles. In the event
that any provision of this Agreement is held unenforceable, such provision shall
be severed and shall not affect the validity or enforceability of the remaining
provisions. In the event that any provision is held to be overbroad, such
provision shall be deemed amended to narrow its application to the extent
necessary to render the provision enforceable according to applicable law.

11. Taxes.

 

  (a) The Company may withhold from any amounts payable under this Agreement
such federal, state and local income and employment taxes as the Company shall
determine is required to be withheld pursuant to any applicable law or
regulation.

 

  (b)

This Agreement is intended to satisfy the requirements of Section 409A(a)(2),
(3) and (4) of the Code, including current and future guidance and regulations
interpreting such provisions. To the extent that any provision of this Agreement
fails to satisfy those requirements, the provision shall automatically be
modified

 

11



--------------------------------------------------------------------------------

 

in a manner that, in the good-faith opinion of the Company, brings the provision
into compliance with those requirements while preserving as closely as possible
the original intent of the provision and this Agreement. In particular, and
without limiting the preceding sentence, any payment under this Agreement that
would otherwise be treated as deferred compensation under Section 409A of the
Code shall be delayed until the first day of the seventh month after the date of
“separation from service” as determined under said Section 409A, such as is
provided in Section 4(a) and 4(b) above.

 

  (c) (i) In the event that any payment or benefit received or to be received by
Employee (whether payable pursuant to the terms of this Agreement or otherwise
(collectively, the “Parachute Payments”)) would be subject to the excise tax
imposed by Section 4999 of the Code or any interest, penalties or additions to
tax with respect to such excise tax (such excise tax, together with any such
interest, penalties or additions to tax, are collectively referred to as the
“Excise Tax”), then Employee shall be entitled to receive from the Company an
additional cash payment (a “Gross-Up Payment”) within thirty business days of
such determination in an amount such that after payment by Employee of all taxes
(including such interest, penalties or additions to tax imposed with respect to
such taxes), including any Excise Tax, imposed upon, the Gross-Up Payment,
Employee retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Parachute Payments. Notwithstanding the foregoing provisions of
this Section 11(c)(i), if it shall be determined that Employee is otherwise
entitled to the Gross-Up Payment, but that the Parachute Value of all Parachute
Payments (exclusive of the Gross-Up Payment) does not exceed the Safe Harbor
Amount by more than $50,000, then no Gross-Up Payment shall be made to Employee
and the amounts payable under this Agreement shall be reduced so that the
Parachute Value of all Parachute Payments, in the aggregate, equals the Safe
Harbor Amount. The reduction of the amounts payable hereunder, if applicable, to
the Safe Harbor Amount shall be made by first reducing the payments under
Sections 4(a) and 4(b), unless Employee elects an alternative method of
reduction, and shall be made in such a manner as to maximize the Value of all
Parachute Payments actually made to Employee within the Safe Harbor Amount. All
determinations required to be made under this Section 11(c), including whether a
Gross-Up Payment is required and the amount of such Gross-Up Payment, shall be
made by an independent accounting firm retained by the Company (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the Company
and Employee within a reasonable period of time as requested by the Company. If
the Accounting Firm determines that no Excise Tax is payable by Employee, it
shall furnish Employee with an opinion that Employee has substantial authority
not to report any Excise Tax on Employee’s federal income tax return.

 

  (ii) If, after Employee receives any Gross-Up Payment, Employee becomes
entitled to receive any refund with respect to such claim, Employee shall
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto).

 

12



--------------------------------------------------------------------------------

  (iii) Any determination by the Accounting Firm as to the amount of any
Gross-Up Payment shall be binding upon the Company and Employee.

 

  (iv) Notwithstanding any other provision of this Section 11, the Company may,
in its sole discretion, withhold and pay over to the Internal Revenue Service or
any other applicable taxing authority, for Employee’s benefit, all or any
portion of any Gross-Up Payment, and Employee hereby consents to such
withholding.

For purposes of this Agreement, the following terms have the meanings set forth
below:

“Parachute Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
Employee’s benefit, whether paid or payable pursuant to this Agreement or
otherwise.

“Parachute Value” of a Parachute Payment shall mean the present value as of the
date of the change of control for purposes of Section 280G of the Code of the
portion of such Parachute Payment that constitutes a “parachute payment” under
Section 280G(b)(2), as determined by the Accounting Firm for purposes of
determining whether and to what extent the Excise Tax will apply to such
Payment.

“Safe Harbor Amount” means 2.99 times Employee’s “base amount,” within the
meaning of Section 280G(b)(3) of the Code.

“Value” of a Parachute Payment shall mean the economic present value of a
Parachute Payment as of the date of the change of control for purposes of
Section 280G of the Code, as determined by the Accounting Firm, using the
discount rate required by Section 280G(d)(4) of the Code.

12. Jurisdiction and Venue. The parties agree that any litigation in any way
relating to this Agreement shall be brought and venued exclusively in federal or
state court in Minnesota, and Employee hereby consents to the personal
jurisdiction of these courts and waives any objection that such venue is
inconvenient or improper.

13. Entire Agreement. This Agreement contains the entire understanding and
agreement of the Employee and the Company with respect to these matters and
supersedes any previous agreements or understandings, whether written or oral,
between them on the same subjects, including without limitation the Prior
Agreement.

14. Survival. The covenants contained in Sections 8 through 19 of this Agreement
shall remain in full force and effect after the termination of Employee’s
employment with the

 

13



--------------------------------------------------------------------------------

Company and after any termination or expiration of this Agreement. Employee and
the Company acknowledge and understand that, unless expressly stated above,
Employee’s obligations hereunder shall not be affected by the reasons for,
circumstances of, or identity of the party who initiates the termination of
Employee’s employment with the Company.

15. No Waiver; Amendment. The Company’s waiver or failure to enforce the terms
of this Agreement in one instance shall not constitute a waiver of its rights
under the Agreement with respect to other violations. This Agreement may be
amended only in a writing signed by Employee and an authorized officer or
director of the Company.

16. Assignment. This Agreement shall be binding upon the legal representatives
of Employee. This Agreement may be transferred, assigned or delegated, in whole
or in part, by the Company to its successors and assigns, and the rights and
obligations of this Agreement shall be binding upon and inure to the benefit of
any successors or assigns of the Company, and Employee will remain bound to
fulfill Employee’s obligations hereunder. Employee may not, however, transfer or
assign his rights or obligations under this Agreement.

17. Read and Understood. Employee has read this Agreement carefully and
understands each of its terms and conditions. Employee has sought independent
legal counsel of Employee’s choice to the extent Employee deemed such advice
necessary in connection with the review and execution of this Agreement.

18. Dispute Resolution. The parties agree that any disputes arising under this
Agreement or relating to Employee’s employment with the Company will be resolved
under the Mosaic Employment Dispute Resolution Program. Notwithstanding the
preceding sentence, the following disputes need not be resolved through the
Mosaic Employment Dispute Resolution Program and may be brought in a Minnesota
state or federal court with proper jurisdiction as set forth in Section 12:
(i) any dispute arising under or relating to the provisions of Section 8 or 9 of
this Agreement, (ii) any claim for injunctive relief, and (iii) any dispute
arising under this Agreement during the two-year period following a Change in
Control.

19. Term. The “Term” of this Agreement shall be the period from the Agreement
Date through the third anniversary of the Agreement Date; provided, however, if
a Change in Control occurs during the Term, the Term of this Agreement shall
automatically be extended until the second anniversary of the occurrence of the
Change in Control.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Severance Agreement effective
as of the Agreement Date set forth above.

 

 

[Name of Employee]

 

THE MOSAIC COMPANY By:  

 

  [Name of Officer] Its:  

 

 

15



--------------------------------------------------------------------------------

Exhibit A

GENERAL RELEASE OF CLAIMS

WITH RESPECT TO THE MOSAIC COMPANY

In exchange for valuable and sufficient consideration described in the Senior
Management Severance and Change in Control Agreement accompanying this General
Release, on behalf of yourself and your heirs, successors and assigns, you,
                                    , hereby release and discharge The Mosaic
Company and its affiliates, predecessors, successors, and assigns, as well as
all officers, directors, agents, attorneys, and employees of The Mosaic Company,
and its affiliates, predecessors, successors, and assigns (collectively, the
“Company”) from any and all claims, demands, actions, liabilities, damages,
losses, costs, attorneys’ fees, or rights of any kind, whether known or unknown,
that you have, have ever had, or may have through your employment termination
date, including but not limited to those arising out of or related to your
employment or termination of employment.

Scope of Release:

This release extends to and includes, by way of illustration and not limitation,
any claims arising under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e et seq., the Age Discrimination in Employment Act, 29 U.S.C. § 621 et
seq., the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., the
Employee Retirement Income Security Act, 29 U.S.C. § 1001 et seq. (this release
does not release the employee’s rights to benefits earned under a benefit plan
but does release all fiduciary and administrative claims with respect to such
plan, the plan fiduciaries, and the Company), the Family and Medical Leave Act,
29 U.S.C. § 2601 et seq., the Minnesota Human Rights Act, Minn. Stat. § 363A.01
et seq., Minnesota Equal Pay for Equal Work Law, Minn. Stat. § 181.66, Minn.
Stat. § 181.81, Minnesota Parental Leave Act, Minn. Stat. § 181.940 et seq., and
Minnesota Whistleblower Act, Minn. Stat. § 181.931 et seq., as well as any other
statutory, common law, contract, quasi contract or tort claims, including any
claims for failure to pay wages, bonuses, or other forms of compensation and any
and all attempts to recover attorneys’ fees. If you are an employee of the
Company in Canada or outside of the United States, this release is intended to
extend to all similar Canadian, provincial, and local statutory and common law
claims and the claims under any other nation’s laws.

This release does not include claims that may not be released or waived as a
matter of law. This release also does not prevent you from cooperating with,
filing a charge with, or participating in any investigation or proceeding
conducted by any governmental agency; however, you hereby waive the right to
recover any money damages or other individual relief that may be obtained, by
settlement, judgment, or otherwise, as a result of such a charge, investigation,
or proceeding.

This release shall not be construed as an admission by the Company that it acted
wrongfully with respect to you or any other person, or that you had or have any
rights whatsoever against the Company. The Company specifically disclaims any
liability to or any wrongful acts against you or any other person, on the part
of itself or any of its affiliates, predecessors, successors, assigns, officers,
directors, agents, attorneys, and employees.

 

16



--------------------------------------------------------------------------------

Acceptance, Rescission, and Revocation Periods:

You may take up to twenty-one (21) days to consider whether to sign this
release; although, you may sign it at any time before this period expires. You
are hereby advised that you may consult with an attorney before signing this
release.

In addition, you may rescind this release as far as it extends to claims or
potential claims under the Minnesota Human Rights Act by delivering to the
addressee below a notice of your intent to do so within fifteen (15) calendar
days following your signing of this release. You further are entitled to revoke
this release insofar as it extends to claims or potential claims under the Age
Discrimination in Employment Act, to the extent applicable to you, by delivering
a notice of your intent to revoke this release within seven (7) calendar days
following your signing of it to:

Attn:     General Counsel

The Mosaic Company

3033 Campus Drive, Suite E490

Plymouth, MN 55441

To be effective, such written notice must either be delivered by hand or by
certified mail, return receipt requested, within such fifteen (15) or seven
(7) day time period. The time periods described above shall run concurrently,
the day on which you sign this release shall count as the first day of both the
fifteen (15) and (7) day time periods, and no allowance will be made should the
last day of the time period fall on a weekend or holiday.

Any agreement between you and the Company relating to this release will not
become effective until both the rescission and revocation periods have expired,
and the Company is not required to pay any amounts pursuant to any agreement
relating to this release prior to such time. In the event you provide timely
notice of your intent to rescind or revoke this release, the Company may, in its
discretion, declare the entire release and any agreement relating to the release
null and void. In which case, the Company will have no obligations to you under
this release or in connection with any agreement relating to this release, and
you shall immediately repay any amounts paid to you as of that date by the
Company pursuant to this release or any agreement relating to this release.

Acknowledgment of Knowing and Voluntary Waiver and Also of Release of Claims
under the Age Discrimination in Employment Act:

You hereby affirm and acknowledge that you have read the entirety of this
General Release, that its provisions are written in language you understand,
and, in fact, that you do understand their meaning and effect. You represent
that you are entering into the release freely and voluntarily, in exchange for
valuable and sufficient consideration to which you are not otherwise entitled.

You further acknowledge and affirm your understanding that, to the extent
applicable to you, this release specifically refers to rights or claims arising
under the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., and
that such release does not extend to claims arising after the date of execution.
You also acknowledge that you have been advised you may take up to twenty-one
(21) days to consider whether to enter into this agreement and to consult with
an attorney before signing this release.

 

17



--------------------------------------------------------------------------------

Severability:

Should any part, term, provision, or aspect of this release or any agreement
relating to this release be declared to be or determined by any court to be
illegal or invalid, the validity of the remaining parts, terms, provisions, or
aspects shall not be affected thereby and the said illegal or invalid part,
term, provisions, or aspect shall be deemed not to be a part of this release or
any agreement relating to this release.

Acknowledgment:

The persons below have read the foregoing General Release, agree that its
provisions are written in language understandable to them, acknowledge the
sufficiency of the consideration and obligations described herein, and hereby
execute it knowingly and voluntarily with full understanding of its
consequences. In witness whereof, the undersigned have executed this General
Release on the date shown below.

 

Dated:  

 

    Signed:  

 

Dated:  

 

    The Mosaic Company       By:  

 

      Title:  

 

 

18